Appeal by Mary C. Snllivan, administratrix c. t. a., from an order of the Surrogate’s Court of the County of Kings fixing the compensation of respondents for legal services rendered at the sum of $8,000. Order modified on the facts by striking from the ordering paragraph the sum of $8,000, and inserting in place thereof the sum of $5,000; and by striking out the sum of $4,200, and inserting in place thereof the sum of $1,200. As thus modified, the order is affirmed, without costs. In view of the size of the estate, it is the opinion of this court that the award made to the respondents was excessive. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.